Citation Nr: 0432779	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  03-12 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable rating for schistosomiasis, 
mansoni.

2.  Entitlement to service connection for bile gastritis, as 
secondary to the service-connected disability of 
schistosomiasis, mansoni.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1953 to May 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied 
entitlement to the benefits currently sought on appeal.

FINDINGS OF FACT

1.  The veteran's schistosomiasis, mansoni is currently 
inactive, in that there was no clinical evidence of the 
disease found on examination.

2.  The evidence does not demonstrate that the veteran 
suffers from bile gastritis. 

CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for 
schistosomiasis, mansoni have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.14, 4.114, Diagnostic Code 7324 (2004).

2.  Bile gastritis is not proximately due to, or the result 
of, the veteran's service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act 

The United States Court of Appeals for Veterans' Claims 
(Court) has held that notice under the Veterans' Claims 
Assistance Act (VCAA), as required by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  The VCAA was enacted 
in November 2000.

In the present case, the issue on appeal arises from two 
claims, one for an increased evaluation and the other for 
secondary service connection.  In this context, the Board 
notes that a substantially complete application for both 
claims was received in May 2002.  In July 2002, prior to its 
adjudication of these claims, the AOJ provided notice to the 
claimant regarding the VA's duties to notify and to assist.  
Specifically, the AOJ notified the claimant of information 
and evidence necessary to substantiate the claim for an 
increased rating; information and evidence that VA would seek 
to provide; and information and evidence that the claimant 
was expected to provide.  While the veteran was not 
instructed to "submit any evidence in his possession that 
pertains to the claim," he was advised to notify VA of any 
information or evidence he wished VA to retrieve for him.  In 
September 2002, still prior to adjudication, the AOJ provided 
further notice to the claimant regarding the information and 
evidence necessary to substantiate his claim for secondary 
service connection.  Thus, the Board finds that the content 
and timing of the July and September 2002 notices comport 
with the requirements of § 5103(a) and § 3.159(b).

Increased Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

Service connection was established for schistosomiasis, 
mansoni in October 1955 and was evaluated as noncompensable 
under DC 7324.   

Under the rating criteria for the digestive system, and 
particularly DC 7324, mild or no symptoms are rated at 0 
percent.  38 C.F.R. § 114, DC 7324.  Moderate symptoms 
warrant a 10 percent rating.  Id.  Severe symptoms warrant a 
30 percent rating.  Id.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran underwent VA infectious disease examination in 
September 2002 in connection with his claim for an increased 
evaluation.  The examiner reviewed the veteran's medical 
history, to include the 1953 diagnosis of schistosomiasis in 
service as well as his current treatment records.  The 
examiner noted the veteran suffered no current symptoms 
associated with schistosomiasis.  Stool sample analysis 
revealed no ova or parasites.  He concluded that there was no 
clinical evidence of schistosomiasis found on examination.  
The examiner opined that the disease was inactive at that 
time.  He further stated that although he has other 
symptomatology of the gastrointestinal tract, it is not 
associated with the schistosomiasis.

As the record stands, the Board finds that an increased 
evaluation is not warranted.  The veteran's service-connected 
disability has not increased in severity.  The medical 
evidence reveals that although the veteran does have other 
gastrointestinal disorders, they are not in any way symptoms 
of the disease for which service-connection is established.  
Because the veteran suffers from no symptoms of the disease, 
his current evaluation of 0 percent is appropriate.

Secondary Service Connection

Secondary service connection may be granted for disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims (Court) has held that there must 
be evidence sufficient to show that a current disability 
exists and that the current disability was either caused by 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).   

The veteran contends that bile gastritis is related 
secondarily to his schistosomiasis, masoni.  In September 
2002, the veteran underwent a VA intestines examination.  The 
examiner reviewed the veteran's complete medical history.  
The veteran had been found to have irritable bowel syndrome, 
manifested by diarrhea mostly; diverticular disease of the 
colon; hepatitis A; diabetes; and heart disease.  Upon a full 
medical examination, the examiner did not confirm a diagnosis 
of bile gastritis.  He did, however, opine that none of the 
veteran's diagnosed disorders can be explained on the basis 
of schistosomiasis.  

Incidentally, the Board notes that the same examiner 
conducted the September 2002 VA infectious diseases 
examination.  In that exam, the examiner indicated that 
gastritis was not a condition that could be explained on the 
basis of the pathophysiology of schistosomiasis.  

The veteran's outpatient treatment records, dated from June 
2002 to November 2002, are also associated with the claims 
file.  Although the gastrointestinal disorders mentioned in 
the September 2002 VA intestines examination are documented 
in these records, there is no evidence that the veteran 
carries a diagnosis of bile gastritis.  The Court has 
specifically disallowed service connection where there is no 
present disability:  "[c]ongress specifically limits 
entitlement for service connected disease or injury to cases 
where such incidents have resulted in a disability. . . .  In 
the absence of proof of a present disability there can be no 
valid claim [for service connection]."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  This proposition was 
upheld for cases of secondary service connection in 1995.  
See Allen v. Brown, supra.  In this case, there is no 
evidence of a diagnosis of bile gastritis.  Therefore, 
neither direct nor secondary service connection can be 
established.
As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.


ORDER

Entitlement to a compensable rating for schistosomiasis, 
mansoni is denied.

Entitlement to service connection for bile gastritis, as 
secondary to the service-connected disability of 
schistosomiasis, masoni, is denied.




	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



